 



Exhibit 10.1.1
Amendment No. 38
5/28/03
SOW: oYes þNo
[Graphic Omitted: NeuStar Logo]
AMENDMENT OF SLR-27
UNDER
AGREEMENT FOR NUMBERING ADMINISTRATION CENTER /
SERVICE MANAGEMENT SYSTEM

Page 1



--------------------------------------------------------------------------------



 



Amendment No. 38
5/28/03
SOW: oYes þNo
AMENDMENT OF SLR-27
UNDER
AGREEMENT FOR NUMBERING ADMINISTRATION CENTER / SERVICE MANAGEMENT SYSTEM

1.   PARTIES.

This amendment (this “Amendment”) is entered into pursuant to Article 30 of, and
upon execution shall be a part of, the Agreement for Number Portability
Administration Center/Service Management System (the “Master Agreement”) by and
between NeuStar, Inc., a Delaware corporation (“Contractor”) and the North
American Portability Management LLC, a Delaware limited liability company (the
“Customer” or “NAPM”), as the successor in interest to and on behalf of the
respective limited liability companies listed below for the separate Service
Areas (referred to individually as a “Subscribing Customer” and collectively as
the “Subscribing Customers”):

  •   LNP, LLC (Midwest)     •   Mid-Atlantic Carrier Acquisition Company, LLC  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

2.   EFFECTIVNESS.

This Amendment shall be effective as of [the 31st day of May, 2003] (the
“Amendment Effective Date”) only upon execution of separate amendments by
Contractor and Customer. The number in the upper left-hand corner refers to this
Amendment. Capitalized terms used herein without definition shall have the
meanings as defined in the Master Agreement.

3.   SCOPE.

The parties desire to amend SLR-27 to reflect the incorporation of electronic
media into Contractor’s delivery processes. Therefore, SLR-27 is hereby amended
by replacing the word “Mail” with “Provide” under the Service Commitment Level
column.
Upon execution of this Amendment, Contractor will provide the amended definition
of SLR-27 to its Gateway Evaluation Process (“GEP”) auditor.

4.   COMPLETION AND ACCEPTANCE CRITERIA.

Page 2



--------------------------------------------------------------------------------



 



Amendment No. 38
5/28/03
SOW: oYes þNo
The following internal documents are applicable under this Amendment:

         
 
  N/A   Functional Requirements Specifications
 
       
 
  N/A   Requirements Traceability Matrix
 
       
 
  N/A   External Design
 
       
 
  N/A   System Design
 
       
 
  N/A   Detailed Design
 
       
 
  N/A   Integration Test Plan
 
       
 
  N/A   System Test Plan
 
       
 
  N/A   Software Quality Assurance Program Report
 
       
 
  Ö   User Documentation
 
       
 
  N/A   Software Configuration Management Plan
 
       
 
  Ö   Standards and Metrics
 
       

5.   IMPACTS ON MASTER AGREEMENT

The following Master Agreement documents are impacted by this Amendment:

         
 
  None   Master Agreement
 
       
 
  None   Exhibit B Functional Requirements Specification
 
       
 
  None   Exhibit C Interoperable Interface Specification
 
       
 
  None   Exhibit E Pricing Schedules
 
       
 
  None   Exhibit F Project Plan and Test Schedule
 
       
 
  Ö   Exhibit G Service Level Requirements
 
       
 
  None   Exhibit H Reporting and Monitoring Requirements
 
       
 
  None   Exhibit J User Agreement Form
 
       
 
  None   Exhibit K External Design
 
       
 
  None   Exhibit L Infrastructure/Hardware
 
       
 
  None   Exhibit N System Performance Plan for NPAC/SMS Services
 
       

6.   PRICING.

There are no pricing impacts under this Amendment.

7.   CONTINUATION OF MASTER AGREEMENT AND USER AGREEMENT.

Except as specifically modified and amended hereby (including by the SOW
Specifications where applicable), all the provisions of the Master Agreement and
the User Agreements entered into with respect thereto, and all exhibits and
schedules thereto, shall remain unaltered and in full force and effect in
accordance with their terms. From and after the date hereof, any reference in
either the Master Agreement to itself and any Article, Section or subsections
thereof or to any Exhibit thereto, or in any User Agreement to itself or to the
Master Agreement and applicable to any time from and after the date hereof,
shall be deemed to be a reference to such agreement, Article, Section,
subsection or Exhibit as modified and amended by this SOW. From and after the

Page 3



--------------------------------------------------------------------------------



 



Amendment No. 38
5/28/03
SOW: oYes þNo
effectiveness of this SOW, this SOW shall be a part of the Master Agreement and,
as such, shall be subject to the terms and conditions therein.

8.   MISCELLANEOUS.

  8.1   Counterparts.

This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

  8.2   Entire Agreement.

This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supercedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 4



--------------------------------------------------------------------------------



 



Amendment No. 38
5/28/03
SOW: oYes þNo
IN WITNESS WHEREOF, the undersigned have executed this Amendment:

          CONTRACTOR: NeuStar, Inc.  
By:
  /s/ C Walker    
 
       
Its:
  VP Customer Ops    
 
       
Date:
  6-9-03    
 
       
 
        CUSTOMER: North American Portability Management, LLC  
By:
  /s/ Richard Theiss    
 
       
Its:
  Co-Chair    
 
       
Date:
  11 June, 2003    
 
       
 
        CUSTOMER: North American Portability Management, LLC  
By:
  /s/ Pamela H. Connell    
 
       
Its:
  Co-Chair    
 
       
Date:
  June 16, 2003    
 
       

Page 5